DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 7/31/2020 in which claims 1-22 are presented for examination.

Priority
Acknowledgment is made of applicant’s Provisional Application No. 63/039,057, filed on 6/15/2020.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. The claims recite provide a file server virtual machine (FSVM) configured to participate in a cluster of FSVMs for file management, and take an action on a file based on a pattern in the file.  This judicial exception is not integrated into a practical application because it covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “processors” or “memories”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the action taken on a file with a pattern in the context of the claims encompasses a user copying or moving a file in a file system which is insignificant extra-solution activity according to MPEP 2106.05(g).  Accordingly, the claim recites an abstract idea, namely, a mental process with general computer components as well as a vague action which could be a known file management process based on data observation.
	The claim is also not integrated into a practical application because there’s merely a general linking of the use of the judicial exception to a particular technological environment such as a file system virtual machine.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Although using virtual machines in a cluster isn’t a mental activity, this is also insufficient to amount to significantly more than the judicial exception because this is also recited at 

Claims 2, 3, 6, 7, 9-13, 15, 17, 18, and 20-22 go into slightly more detail than claim 1 with respect to how the FSVM works and what the action could be.  However, none of these claims add significantly more to the judicial exception, and therefore don’t break away from the reasons for the identified abstract idea.

Claims 4, 5, and 14 go into slightly more detail such as credentials of a file.  However, dealing with credentials of a file is insignificant extra-solution activity because this is a well-known technique.  Therefore, none of these claims add significantly more to the judicial exception, and therefore don’t break away from the reasons for the identified abstract idea.

Claim 19 goes into detail about converting file formats.  However, dealing with formatting of a file is insignificant extra-solution activity because this is a well-known technique.  Therefore, this claim doesn’t add significantly more to the judicial exception, and therefore don’t break away from the reasons for the identified abstract idea.

Claims 8 and 16 add significantly more to the claims by reformatting text based on credentials of a user.  This would most likely be an analysis of permissions to determine if a user has credentials to view a portion of text.  This is a clear limitation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, 9-13, 15, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura et al. US 20170235950 A1 (hereinafter referred to as “Gopalapura”) in view of Deng US 20170193021 A1 (hereinafter referred to as “Deng”).


As per claim 1, Gopalapura teaches:
One or more non-transitory computer readable media encoded with instructions which, when executed by one or more processors of a computing node, cause the computing node to: 
provide a file server virtual machine (FSVM) configured to participate in a cluster of FSVMs configured to cooperatively manage a distributed virtualized file system (VFS) (Gopalapura, [0057] – Storage items such as files and folders may be distributed amongst multiple FSVMs, wherein the storage items are managed in the ; and 
Gopalapura doesn’t explicitly teach taking action based on a tag indicative of a pattern in a file, however, Deng teaches:
take a specified action on a file stored on a volume group managed by the FSVM, based on a tag indicative of a pattern included in the file (Deng, [0029] and [0032] – Backup functions are interpreted as specific actions.  Paragraph [0033] – Tags associated with attributes in given documents, wherein this is interpreted as a tag indicative of a pattern included in the file).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gopalapura’s invention in view of Deng in order to identify patterns within files; this is a known function which has been used to improve similar devices in the field of file management, and would have yielded predictable results such as identifying specific key terms in all documents within a search (Deng, paragraph [0033]).

As per claim 2, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to: 
scan, responsive to receipt of the tag and the pattern from a system manager, files stored on the volume group managed by the FSVM to identify files including the pattern (Deng, [0033] – Then encode these values into the attribute vectors and also capture the relationships between the generated vector entries according to the knowledge ontology, wherein capturing relationships between the .

As per claim 3, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 2, wherein the instructions further cause the computing node to: 
tag, by the FSVM, files stored on the volume group managed by the FSVM including the pattern by storing the tag as an extended file attribute of the file (Deng, [0033] – The knowledge ontology 220 captures the semantics of specific attribute vector types, wherein the knowledge ontology is interpreted as the repository which stores the tag which is associated with the attributes in the documents).

As per claim 6, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to replicate the file (Gopalapura, [0068] – Copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s)).

As per claim 7, Gopalapura as modified doesn’t explicitly teach formatting text within a file based on the permissions of a user, however, Todd teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to take the specified action on the file based on a tag indicative of a formatting pattern of text within the file (Deng, [0029] and [0032] – Backup functions are interpreted as specific .

As per claim 9, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein taking the specified action for the tagged files comprises creating copies of the tagged files and sending the copies of the tagged files to a backup storage location (Gopalapura, [0068] – Copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s)).

As per claim 10, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to: 
present, via a user interface, information regarding tagged files stored on the volume group managed by the FSVM (Deng, [0039] – Analytics output 250 of the system and method are either applicable to cloud design and implementation, or presented to users).

Claim 11 is directed to a system performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 11.
	

As per claim 12, Gopalapura as modified teaches:
The system of claim 11, wherein the plurality of FSVMs include at least a first two FSVMs forming a first cluster of the VFS and at least a second two FSVMs forming a second cluster of the VFS (Gopalapura, [0071] – FSVMs in clusters).

As per claim 13, Gopalapura as modified teaches:
The system of claim 12, wherein the system manager is further configured to communicate the tag to an FSVM of the first cluster and an FSVM of the second cluster (Gopalapura, [0053] – The stored data may be represented as a set of storage items, such as files organized in a hierarchical structure of folders (also known as directories), which can contain files and other folders, and shares, which can also contain files and folders.  See also paragraph [0057] for shared data).

As per claim 15, Gopalapura as modified teaches:
The system of claim 11, wherein the plurality of FSVMs are further configured to receive requests from user virtual machines to access the files stored on the VFS (Gopalapura, [0057] – When storage access requests are received from the user VMs 105, the VFS 202 identifies FSVMs 170a-c at which requested storage items, e.g., folders, files, or portions thereof, are stored, and directs the user VMs 105 to the locations of the storage items).

As per claim 17, Gopalapura as modified teaches:
One or more non-transitory computer readable media encoded with instructions which, when executed by one or more processors of a virtualized file system (VFS), cause the VFS to: 
identify, at a plurality of file server virtual machines (FSVMs) of the VFS, files stored in a share cooperatively managed by the plurality of FSVMs including a pattern received from a system manager associated with the VFS (Deng, [0017] and [0033] – Tags associated with attributes in given documents, wherein this is interpreted as a tag indicative of a pattern included in the file); 
tag the identified files including the pattern (Deng, [0017] – Analytics are performed on the knowledge base to identify at least one of common patterns of deployments, configurations, or other attribute vector types, or a combination thereof [0033] – Tags associated with attributes in given documents, wherein this is interpreted as a tag indicative of a pattern included in the file); and 
replicate, in accordance with a replication instruction received from the system manager, the tagged files of the share without replicating one or more files in the share not including the pattern (Gopalapura, [0068] – Copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s)).

As per claim 18, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 17, wherein the pattern is a user-defined text pattern (Deng, [0033] – As these documents are usually manually written, there are free-form texts in the documents).


The one or more non-transitory computer readable media of claim 17, wherein the instructions further cause the VFS to: 
evaluate, responsive to a request to store a file on the share managed by the FSVM, the file according to the pattern (Gopalapura, [0199] – The virtualized file server 1208 may, in response to an administrative command to tag a share as a “shareable share,” set an attribute named “shareable” of the \HR share in the sharding map 360 to “true.”).

As per claim 21, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 20, wherein the instructions further cause the VFS to: 
tag the file responsive to a determination that the file includes the pattern (Deng, [0033] – Tags associated with attributes in given documents, wherein this is interpreted as a tag indicative of a pattern included in the file).

As per claim 22, Gopalapura as modified teaches:
The one or more non-transitory computer readable media of claim 17, wherein the instructions further cause the VFS to: 
replicate a tagged file of the tagged files in accordance with the replication instruction responsive to an update to the tagged file (Gopalapura, [0068] – Copying the file from its existing location(s), such as local storage 122a of a host machine 201a, to its new location(s)).

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura in view of Deng and further in view of Chen et al. US 20140298185 A1 (hereinafter referred to as “Chen”).

As per claim 4, Gopalapura as modified doesn’t explicitly teach updating credentials of a file, however, Chen teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions, when executed, cause the computing node to update, at the FSVM, access credentials for the file (Chen, [0064] – Updates to permissions required for a user or process to access a data library).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gopalapura’s invention as modified in view of Chen in order to update permissions; this is a known technique in similar devices dealing with shared file systems, and would yield predictable results such as barring access to some users to sensitive files (Chen, paragraph [0064]).

As per claim 5, Gopalapura as modified with Chen teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to: 
update, at the FSVM, access information for the tagged files based on the specified action (Chen, [0064] – Updates to permissions required for a user or process to access a data library, wherein since the action isn’t specified in the claims, the action .

As per claim 14, Gopalapura as modified with Chen teaches:
The system of claim 11, wherein the plurality of FSVMs comprise permission management information for the files of the VFS, wherein the plurality of FSVMs are further configured to update the permission management information for the tagged files based on the action (Chen, [0064] – Updates to permissions required for a user or process to access a data library, wherein since the action isn’t specified in the claims, the action can be a user decision to change the credentials).

Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura in view of Deng and further in view of Todd et al. US 11025626 B1 (hereinafter referred to as “Todd”).

As per claim 8, Gopalapura as modified doesn’t explicitly teach formatting text within a file based on the permissions of a user, however, Todd teaches:
The one or more non-transitory computer readable media of claim 1, wherein the instructions further cause the computing node to: 
responsive to a request from a user to access the file, reformat contents of the file based on a comparison between access credentials of the user and the tag (Todd, column 12, lines 15-21 – The storage system enforces access based on the permissions specified by the storage user (e.g., limit byte ranges or sections of file, .
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gopalapura’s invention as modified in view of Todd in order to formatting text based on permissions of a user; this is advantageous because the system can mask certain fields in a file if the user isn’t permitted to access that sensitive information (Todd, column 12, lines 15-21).

As per claim 16, Gopalapura as modified with Todd teaches:
The system of claim 15, wherein the plurality of FSVMs are further configured to: 
responsive to receipt of a request from a user virtual machine to access a tagged file of the files stored on the VFS, access permission management information for the tagged file (Gopalapura, [0057]); and 
alter content of the file before fulfilling the request to access the file based on an identity of the user virtual machine and the permission management information for the tagged file (Todd, column 12, lines 15-21 – The storage system enforces access based on the permissions specified by the storage user (e.g., limit byte ranges or sections of file, mask certain fields, redact sensitive fields)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura in view of Deng and further in view of Bronner et al. US 20120209983 A1 (hereinafter referred to as “Bronner”).


The one or more non-transitory computer readable media of claim 17, wherein identifying the files including the pattern comprises converting the files stored on the share managed by the plurality of FSVMs to a common file format (Bronner, [0099] – Output-format tag may instruct forensic investigative tool 20 to convert the acquired data into a common file format. In this manner, the acquired data stored in the repository may be in a common file format regardless of which ones forensic tools 22 acquired the data).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gopalapura’s invention as modified in view of Bronner in order to convert files to a common file format; this is advantageous because it different tools may acquire data which can leave the data in different formats, and this allows all data, regardless of which source it comes from, to be easily accessed (Bronner, paragraph [0099]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 28, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152